      Case: 4:20-cv-01771-MTS Doc. #: 9 Filed: 01/07/21 Page: 1 of 3 PageID #: 37




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

ALBERT LEMONS,                                      )
                                                    )
               Plaintiff,                           )
                                                    )
         vs.                                        )          Case No. 4:20-cv-01771-MTS
                                                    )
SAFECO INSURANCE COMPANY                            )
OF ILLINOIS,                                        )
                                                    )
               Defendant.                           )

                                   MEMORANDUM AND ORDER

           Defendant Safeco Insurance Company of Illinois removed this case from Missouri’s

Circuit Court of the Twenty-First Judicial Circuit, St. Louis County, by invoking this Court’s

diversity jurisdiction under 28 U.S.C. § 1332. Doc. [1]. Plaintiff timely moved to remand the

case back to state court, see 28 U.S.C. § 1447(c), arguing that “the amount in controversy does

not exceed $75,000.” Doc. [6] ¶ 8. Defendant did not oppose Plaintiff’s Motion to Remand. 1

           “Where the defendant seeks to invoke federal jurisdiction through removal . . . it bears

the burden of proving that the jurisdictional threshold is satisfied.” Bell v. Hershey Co., 557 F.3d

953, 956 (8th Cir. 2009). Since Defendant did not oppose the Motion to Remand, the only

argument the Court has from Defendant regarding the amount in controversy is one paragraph

from its Notice of Removal. It offers little, but it states:

           The amount in controversy, exclusive of interest and costs, exceeds the sum of
           $75,000.00. Plaintiff Albert Lemons, in his Petition, claims that he sustained
           injuries and required medical treatment for his injuries and continues to suffer
           from these injuries. He also claims he demanded the policy limits ($50,000.00)
           from his insurance carrier Safeco on September 21, 2020. In the prayer for relief
           he claims an amount “in excess of $25,000.00.” Plaintiff further makes a claim
           for vexatious refusal to pay penalties and attorney fees pursuant to Sections

1
    See E.D. Mo. L.R. 4.01(B).
   Case: 4:20-cv-01771-MTS Doc. #: 9 Filed: 01/07/21 Page: 2 of 3 PageID #: 38




       375.296 and 375.420 R.S.Mo. See Crawford v. F. Hoffman-La Roche, Ltd., 267
       F.3d 760, 766 (8th Cir. 2001) (attorney fees are element of damages that count
       toward the jurisdictional minimum for diversity jurisdiction).

Doc. [1] ¶ 5.

       In other words, “Plaintiff’s petition in this case does not expressly state a claim in excess

of the jurisdictional amount.” Salinas v. USAA Cas. Ins. Co., No. 4:10-cv-1103-DJS, 2010 WL

2990126, at *2 (E.D. Mo. July 27, 2010); accord Doc. [6] ¶ 6. Putting aside whether that one

paragraph in the Notice of Remand is enough for Defendant to meet its burden regarding the

amount in controversy—especially considering it has not objected to remand—Plaintiff offers a

compelling response. With his Motion to Remand, Plaintiff, through his counsel, has submitted

a signed “stipulation” that he “is not seeking more than $75,000 in this matter, inclusive of

attorneys’ fees, but exclusive of interest and costs, and should any verdict exceed that amount,

Plaintiff agrees that any judgment entered should be reduced to $75,000, plus interest and costs.”

Doc. [6-1].

       Given that this “stipulation does not seek to amend [the] petition” but makes clear that

the petition “does not seek in excess of $75,000,” this “post-removal stipulation as to the amount

in controversy can be considered to decide whether jurisdiction has attached.” Salinas, 2010 WL

2990126, at *2; see also Keithly v. Mocadlo, No. 4:16-cv-1892-JMB, 2017 WL 1426020, at *3

(E.D. Mo. Apr. 21, 2017) (noting “the Eighth Circuit permits plaintiffs in states like Missouri to

establish the amount in controversy to a legal certainty through a binding stipulation filed after

removal, because pleading sums certain is not allowed in state court petitions” provided “the

stipulation can be considered as clarifying rather than amending an original pleading”).

       Even if Defendant had met his burden, Plaintiff has now “establish[ed] to a legal

certainty that the claim is for less than the requisite amount.” Bell, 557 F.3d at 956. Since this


                                               -2-
  Case: 4:20-cv-01771-MTS Doc. #: 9 Filed: 01/07/21 Page: 3 of 3 PageID #: 39




Court would have diversity jurisdiction over this case only if “the matter in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs,” 28 U.S.C. § 1332, and it is now

clear that the matter in controversy does not, the Court lacks jurisdiction and must remand. 28

U.S.C. § 1447(c).

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand, Doc. [6], is

GRANTED, and this action will be remanded to the Circuit Court of St. Louis County. An

Order of Remand will be issued to accompany this Memorandum and Order.

Dated this 7th day of January 2021.




                                            MATTHEW T. SCHELP
                                            UNITED STATES DISTRICT JUDGE




                                              -3-
